Citation Nr: 0116368	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-00 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

2.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral pain syndrome of the left knee, 
with degenerative changes.

3.  Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral pain syndrome of the right knee, 
with degenerative changes.

4.  Entitlement to an initial compensable evaluation for 
residuals of an excision of a nodule of the right index 
finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to April 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan in April and November of 1998.

The Board also observes that the veteran initiated an appeal 
of the initially assigned noncompensable evaluation for her 
service-connected fibrocystic breast disease.  However, she 
has not addressed this issue in any submissions since the 
issuance of the November 1998 Statement of the Case, and this 
issue is therefore not before the Board on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected hemorrhoids are not 
productive of fissures or bleeding and are not thrombosed.

3.  The veteran's appeal of the initial evaluations for left 
knee, right knee, and right index finger disorders arose from 
an April 1998 rating decision, of which she was notified in 
May 1998; following the receipt of her Notice of Disagreement 
in July 1998, a Statement of the Case was issued in November 
1998, but the veteran did not subsequently respond until 
November 1999.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.114, Diagnostic Code 7336 
(2000).

2.  As the veteran did not perfect a timely appeal as to the 
issues of entitlement to higher initial evaluations for 
patellofemoral pain syndrome of the left knee, with 
degenerative changes; patellofemoral pain syndrome of the 
right knee, with degenerative changes; or residuals of an 
excision of a nodule of the right index finger, her appeal as 
to those issues must be dismissed.  38 U.S.C.A. §§ 7105, 7108 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an initial compensable evaluation for 
hemorrhoids

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim for an initial compensable evaluation for hemorrhoids, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) (relevant sections of which are to be codified 
at 38 U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Specifically, the 
RO has afforded the veteran two comprehensive VA 
examinations, and there is no indication of relevant 
treatment records that are not presently included with the 
claims file.

The duty to notify the veteran of the evidence necessary to 
substantiate her claim, under the VCAA, has also been met.  
The RO informed her of the need for such evidence in the 
December 1999 Statement of the Case.  Given that the actions 
by the RO reflect fundamental compliance with the VCAA, the 
Board finds that the veteran's appeal will not be adversely 
affected merely because the RO developed this appeal prior to 
enactment of the VCAA and did not inform her of its 
provisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).

In the appealed November 1998 rating decision, the RO granted 
service connection for hemorrhoids in view of the veteran's 
in-service treatment for this disorder.  A zero percent 
(noncompensable) evaluation was assigned, effective from 
April 1998.  This evaluation has since remained in effect and 
is at issue in this case.

The RO based the assigned zero percent evaluation on the 
results of an August 1998 VA examination.  During this 
examination, the veteran reported itching and rectal bleeding 
on a weakly basis and itching but denied thrombosis or 
rupture of her hemorrhoids.  The examination revealed 
external hemorrhoids at the 12 o'clock and 6 o'clock 
positions.  Internal hemorrhoids were palpable, and the 
sphincter tone was normal.  The pertinent diagnosis was 
external and internal hemorrhoids.

In February 2000, the veteran underwent a VA rectum and anus 
examination, during which she reported rectal bleeding every 
other day and an itching and burning sensation in the 
perianal area that resolved with topical cream.  The 
examination revealed no evidence of fecal leakage or 
fissures, and the sphincter tone was normal.  The three 
external hemorrhoids, not thrombosed, were at the 
1 o'clock, 6 o'clock, and 9 o'clock positions.  No internal 
hemorrhoids were palpable, and there was no evidence of 
bleeding on the examining finger.  The diagnosis was chronic 
external hemorrhoids.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West. 12 Vet. App 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000). 

The RO has evaluated the veteran's hemorrhoids at the zero 
percent rate under 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2000).  Under this code section, a zero percent evaluation 
is warranted for mild or moderate hemorrhoids.  A 10 percent 
evaluation is in order in cases of large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue and 
evidencing frequent recurrences.  A 20 percent evaluation is 
assigned in cases of persistent bleeding with secondary 
anemia, or with fissures. 

In this case, the Board acknowledges that the veteran has 
complained of rectal bleeding.  However, no fissures or 
bleeding have been objectively shown on examination, and the 
veteran's hemorrhoids have been described as not thrombosed.  
Moreover, the sphincter tone has been consistently normal 
upon examination.  In view of this evidence, the Board finds 
that the veteran's disability from hemorrhoids is not more 
than mild or moderate in degree.  Therefore, there is no 
basis for an initial compensable evaluation under Diagnostic 
Code 7336, and the preponderance of the evidence is against 
the veteran's claim for that benefit.

In reaching this determination, the Board has considered 
whether, under Fenderson, a higher evaluation might be 
warranted for any period of time during the pendency of this 
appeal.  However, the Board is satisfied that the assigned 
evaluation fully contemplates the degree of the veteran's 
disability at all times.  Also, in reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991); 
The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (relevant sections of which are to 
be codified at 38 U.S.C.A. § 5107(b)). 

Finally, the Board observes that the veteran was informed of 
the provisions of 38 C.F.R. § 3.321(b)(1) (2000), which 
concerns the assignment of an extra-schedular evaluation in 
exceptional cases, in the December 1999 Statement of the 
Case.  However, the veteran has submitted no evidence showing 
that her service-connected hemorrhoids have markedly 
interfered with her employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal. As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Entitlement to higher initial evaluations for left knee, 
right knee, 
and right index finger disorders

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991).  Under VA regulations, an appeal consists of a 
timely filed Notice of Disagreement (NOD) in writing and, 
after a Statement of the Case (SOC) has been furnished, a 
timely filed Substantive Appeal.  38 C.F.R. § 20.200 (2000).  

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or another 
correspondence containing the necessary information.  Proper 
completion and filing of a Substantive Appeal are the last 
actions a veteran needs to take to perfect an appeal.  38 
C.F.R. § 20.202 (2000).  A Substantive Appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the SOC to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever comes later.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.302(b) (2000).

Where a veteran files a timely NOD, but fails to timely file 
a Substantive Appeal, the appeal is untimely, and it is 
proper for the Board to dismiss the claim.  Roy v. Brown, 5 
Vet. App. 554, 555 (1993).

In this case, the veteran was notified of the April 1998 
rating decision granting service connection for a left knee 
disorder, a right knee disorder, and residuals of an excision 
of a nodule of the right index finger on May 14, 1998.  On 
July 27, 1998, the veteran's timely NOD as to the assigned 
evaluations for these disorders was received by the RO, and, 
on November 19, 1998, the RO issued a SOC, along with a 
letter explaining her appellate rights and responsibilities.  
However, the veteran did not file a correspondence containing 
the necessary information for a Substantive Appeal with 
regard to the claims for higher initial evaluations until 
November 18, 1999.  

In short, no Substantive Appeal was filed within 60 days of 
the issuance of the SOC or within the remainder of the one-
year period following the date of notification of the 
determination being appealed.  Furthermore, the record does 
not reflect that the veteran has shown good cause to support 
the grant of an extension of the time limit for filing her 
Substantive Appeal.  The Board sent the veteran a letter as 
to this matter in February 2001 and allowed the veteran 60 
days to respond, but no response has been received from the 
veteran to date.  See 38 C.F.R. §§ 3.109(b), 20.303 (2000).  
Accordingly, the Board is without jurisdiction to consider 
the veteran's claims of entitlement to higher initial 
evaluations for patellofemoral pain syndrome of the left 
knee, with degenerative changes; patellofemoral pain syndrome 
of the right knee, with degenerative changes; or residuals of 
an excision of a nodule of the right index finger, and her 
appeal as to those issues must be dismissed.


ORDER

Entitlement to an initial compensable evaluation for 
hemorrhoids is denied.

A timely Substantive Appeal not having been received, the 
claims of entitlement to an initial evaluation in excess of 
10 percent for patellofemoral pain syndrome of the left knee, 
with degenerative changes; an initial evaluation in excess of 
10 percent for patellofemoral pain syndrome of the right 
knee, with degenerative changes; and an initial compensable 
evaluation for residuals of an excision of a nodule of the 
right index finger are dismissed.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

